Appeal by the defendant from a judgment of the County Court, Nassau County (Samenga, J.), rendered August 2, 1983, convicting him of rape in the first degree, sexual abuse in the first degree, unlawful imprisonment in the first degree, assault in the second degree and assault in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The complainant’s testimony to the effect that the defendant forced himself into her automobile, transported her against her will to a secluded area, pulled her hair and struck her when she attempted to flee, and then physically restrained her during the sexual attack, is sufficient to establish the element of forcible compulsion (see, People v Pepples, 135 AD2d 581). Additionally, the evidence of the *587violent attack was sufficient to support the inference that serious physical injury would be inflicted upon the victim, thereby justifying the defendant’s conviction for unlawful imprisonment in the first degree (see, People v Szymczak, 60 AD2d 663). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant’s remaining contention and find it to be without merit. Hooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.